In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-20-00280-CR


                       DAMON TODD LUTHER, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 84th District Court
                                  Ochiltree County, Texas
              Trial Court No. 5308, Honorable Curtis W. Brancheau, Presiding

                                    March 11, 2021
                           MEMORANDUM OPINION
                   Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Appellant, Damon Todd Luther, appeals the judgment revoking his community

supervision and sentencing him to six years’ imprisonment. He originally pled guilty to

the charged offense of tampering with evidence and was sentenced to a term of six years.

The trial court suspended that sentence and placed him on “three years community

supervision.” Subsequently, the State moved to revoke his community supervision. After

hearing the motion, the trial court found he had violated various conditions of his

supervision and reassessed the original six-year prison term. Appellant now appeals.
       Appellant’s counsel filed a motion to withdraw together with an Anders1 brief.

Through those documents, he certifies to the Court that, after diligently searching the

record, the appeal is without merit. Accompanying the brief and motion is a copy of a

letter sent by counsel to appellant informing the latter of counsel’s belief that there is no

reversible error and of appellant’s right to file a pro se response to counsel’s Anders brief.

So too did counsel provide appellant with “a hard copy of the appellate record including

the Clerk’s Record and the Reporter’s Record.” Appellant filed a response challenging

the original charge of tampering.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal. They concerned 1) sufficiency of the evidence to

support revocation, 2) whether a defense witness failed to show involuntarily, 3) trial court

error in denying appellant’s request to dismiss his court-appointed counsel, 4) ineffective

assistance of counsel, and 5) punishment. However, he then explained why the issues

lacked merit. We conducted our own review of the record and appellant’s response to

uncover any arguable error. This was done per In re Schulman, 252 S.W.3d 403 (Tex.

Crim. App. 2008), and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991) (en

banc). No arguable issues were discovered.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.2


                                                                      Per Curiam


Do not publish.



       1   See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

       2   Appellant has the right to file a petition for discretionary review with the Court of Criminal Appeals.

                                                        2